This court can only sit in review upon matters of error either fundamental or which are properly raised upon the trial, and properly brought before us. The testimony heard by the trial court, aside from that urged as hearsay, was sufficient to justify the conclusion of guilt, and the infliction of the penalty assessed. Such being the fact, this court can pay no attention to statements in motions regarding the possible effect of the attitude of papers and of the local police toward the accused or *Page 562 
regarding the transaction. Stripping the case of everything save the testimony proper to be heard, the judgment is well supported. We do not think the record indicates that the accused occupied such relation to the injured party that justified or excused her for the acts deemed violative of the statute.
The motion for rehearing is overruled.
Overruled.